JUDGE FLEMING.
It is a sound general principle that whoever comes into a Court of Equity to ask relief against any part of his contract, ought to shew by the clearest evidence that he has done every thing on his part to entitle him to such relief.
There can be no doubt but the Sophia’s having put into the port of St. Thomas’s, before she arrived at Curracba, the first destined port of her voyage, was a deviation from her course; which would have been justified, had there been legal evidence that it was to avoid capture by an enemy, as alleged by the appellee; but, there being no such evidence, o.r of any other justifiable cause, proved, or even alleged, the deviation must have the same effect upon the insurance if she voluntarily had gone a hundred leagues out of her direct or usual course. The consequences of such deviation, and the authorities on which they are founded, have been so fully stated by Judge Tucker, that I shall only add my concurrence in the opinion that the decree be reversed, and the bill dismissed with costs.